Citation Nr: 1400128	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  13-19 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypotonic bladder.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a hypotonic bladder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had active service from January 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 and a June 2012 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St Paul, Minnesota, that, in pertinent part, denied the above claims.  Jurisdiction of this matter is currently with the RO located in Wichita, Kansas.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Under applicable law, a medical examination and/or opinion is deemed "necessary" 
if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in part, that an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).

A review of the Veteran's claims file reveals that there is ample evidence that the Veteran is diagnosed with hypotonic bladder and erectile dysfunction.  Treatment for urinary retention began in September 2010.  The Veteran requires catheterization multiple times a day and various prescribed medications for his bladder.  His treating physician stated that he suspected the Veteran's bladder had  decompensated, and a computed axial tomography (CAT) scan of the abdomen revealed a massively dilated urinary bladder.  The Veteran has a history of reported  erectile dysfunction for which he is taking prescription medication.  His statements relay in-service events where he was forced to delay voiding to the point of nausea and back pain.  Private outpatient treatment record show that the Veteran has reported a history of long periods of time without voiding, which he stated began in his twenties.

The Veteran has provided a private medical opinion which states it is "quite possible" that the Veteran's hypotonic bladder developed from long standing infrequent voiding leading to bladder compensation which may have occurred in service.  The Veteran contends that his current hypotonic bladder and treatment has caused his erectile dysfunction, therefore, alleging secondary service connection.  See 38 C.F.R. § 3.310(a) (2013).  Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion are satisfied.  Because neither has of yet been provided, further development is required.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA, to include relevant treatment received at the VA Medical Center in Kansas City since December 2011.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The RO/AMC shall then arrange to have the Veteran scheduled for an appropriate VA genitourinary examination with a physician.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All tests and studies deemed necessary must be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings reported in detail.
	
Following examination of the Veteran, the examiner is requested to address the following: 

(a)  Is it at least as likely as not that the Veteran has a bladder disability, to include hypotonic bladder, that had its onset in service, or is otherwise the result of a disease or injury in service? (A disability is considered current if present during the appeal period even if it has now resolved.)

(b)  Is it at least as likely as not that the Veteran has erectile dysfunction that had its onset in service, or is otherwise the result of a disease or injury in service? (A disability is considered current if present during the appeal period even if it has now resolved.)

(c)  Is it at least as likely as not that the Veteran has erectile dysfunction that was caused (in whole or in part) by his asserted bladder disability, or by a service-connected disability (PTSD and tinnitus), to include as a result of medication for treatment thereof?

(d)  Is it at least as likely as not that the Veteran has erectile dysfunction that is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his asserted bladder disability, or by a service-connected disability (PTSD and tinnitus), to include as a result of medication for treatment thereof?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a bladder disability or erectile dysfunction in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner must provide a rationale for each opinion given.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


